                                          MICHAEL H. SPORN
                                              ATTORNEY AT LAW
                                                299 BROADWAY
                                          NEW YORK, NEW YORK 10007
TELEPHONE                                                                                        FACSIMILE
(212) 791-1200                                                                                 (212) 791-3047
                                               mhsporn@gmail.com




                                                                     May 21, 2021


     Hon. Sidney H. Stein                                    MEMO ENDORSED
     United States District Judge
     Southern District of New York
     500 Pearl Street
     New York, New York 10007

                                     Re: United States v. Leyvi Castillo
                                         Ind. No. 18 Cr. 879 (SHS)

      Dear Judge Stein:

              This letter is respectfully submitted to request that the sentencing proceeding currently
      scheduled for June 3, 2021 be adjourned to a date in September that may be convenient to the
      Court. An adjournment to September should put us in a time frame where we all are comfortable
      in Court. Mr. Castillo is not in custody. In addition to continuing COVID concerns that appear
      just now to be beginning to be alleviated, as it happens, Mr. Castillo and his wife are expecting
      another child to be delivered in a few weeks. The due date is June 4, the day after our current
      date for sentencing. The government consents to this request. Thank you for your consideration
      of this matter.




                                                                     Michael H. Sporn



      MHS/ss
      Cc: Daniel Nessim, Esq.
       The sentencing is adjourned to September 17, 2021, at 10:00 a.m. The defense
       submissions are due by September 3, the government submissions are due by


       ::::~::::ork,NewYork
                 May 24, 2021
                                                                                       /J
                                                                                    4 J~
                                                                                    D: / )
